August 4, 2008 VIA EDGAR The United States Securities And Exchange Commission 100 F Street, NE Washington, D.C.20549-4644 Subject:Nationwide Provident VLI Separate Account A Nationwide Life and Annuity Company of America SEC File No. 333-82611 CIK No. 0000926998 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (“1933 Act”) and on behalf of the Nationwide Provident VLI Separate Account A (the “Variable Account”) and Nationwide Life and Annuity Company of America ("the Company"), we certify that the form of the prospectus which would have been filed under paragraphs (b) and (c) under Rule 497 does not differ from the form of the prospectus contained in Post Effective Amendment No. 11 to the Registration Statement for the Company and the Variable Account which became effective August 1, 2008. Please contact the undersigned at (614) 677-8683 with any questions regarding this filing. Sincerely, Nationwide Life and Annuity Company of America /s/KEITH W. HINZE Keith W. Hinze Assistant General Counsel
